Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendments received 5/28/2021: 
Claims 1-19 are pending in the current application. Claim 1 has been amended. Claims 3 and 12-19 remain withdrawn without traverse. 
The objection to the figures has been withdrawn. 
The previous prior art rejection is withdrawn in light of the amendment. However, a new prior art rejection is applied. All changed made to the rejection are necessitated by the amendment.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hamazaki et al. (JP 2010055906) in view of Kurata et al. (US 2018/0134923) and Watanabe et al. (US 6,737,145). 
Regarding claim 1, Hamazaki teaches a non-aqueous electrolyte secondary battery (Fig. 1) comprising 
	a positive electrode 11; and 
	a negative electrode 12 (P28 Fig. 1), 
	wherein at least any one of the positive 11 and negative electrodes comprising:
	a current collector, or aluminum foil 11c/11f (P41) ;
11b formed on the current collector (P40; Fig. 2B), 
	an electrode tab 11a joined to an exposed portion where the active material layer 11b is not formed and the current collector is exposed 11f (P40; Fig. 2); and 
	an insulating tape 25a covering the electrode tab 11a on the exposed portion 11f (Fig. 2). 
Hamazaki teaches the insulating tape has a multilayer structure with a polyimide film and an organic layer, or rubber base material (P35).
Hamazaki is silent in teaching the insulating tape a composite material layer containing an organic material and an inorganic material; the inorganic material in the composite material layer accounts for 20% or more of the weight of the composite material layer; and the inorganic material includes at least one selected from the group consisting of a metal oxide, a metal nitride, a metal fluoride, and a metal carbide; however, Kurata, in a similar field of endeavor related to non-aqueous electrolyte battery (P106) teaches an insulating tape, or adhesive sheet 1 that can be used inside a battery with a positive electrode and a negative electrode to fix one or more electrode lead out tabs (P105). Kurata teaches this tape suppresses short circuiting and thermal runaway and gives excellent temperature stability (P107). 
Kurata teaches the insulating tape 1, or adhesive sheet (abstract. P25) has a multilayer structure (P19) including an organic material layer, or base material layer 11 mainly composed of an organic material (P25) and a composite material layer, or hard coat layer 12 containing an organic material and an inorganic material  (P28; Fig. 1); 
	the inorganic material in the composite material layer accounts for 30% or more of the weight of the composite material layer (P47); and 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to substitute the insulating tape of Hamazaki with the adhesive tape of Kurata to suppress short circuiting and thermal runaway and have excellent temperature stability. Additionally, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
	Modified Hamazaki is silent in teaching the inorganic material in the composite material layer is dispersed in the composite material layer such that the concentration of the inorganic material increases closer to an attachment site, the attachment site representing a surface of the insulating tape which attaches to the electrode tab; however, Watanabe, in a similar field of endeavor related to insulating tape with a multilayer structure including an organic material layer and a composite material layer (Col. 12 [15-26]). 
Watanabe teaches the insulating tape (Col. 13 [34-42]) made of a multilayer structure including an organic layer and a composite material layer containing an organic material and an inorganic material, the inorganic material is a metallic component that accounts for over 20% of the composite material layer by weight (Col. 7 [40-55]). Watanabe teaches the inorganic material in the composite material layer is dispersed in the composite material layer such that the concentration of the inorganic material increases closer to an attachment site (Col. 12 [15-26]) to improve adhesion of the material to a metallic material (Col. 13 [44-50]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the inorganic material in the composite  KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Regarding claim 2, modified Hamazaki teaches the insulating tape 25a/26 covers at least a part of the exposed portion 11f (Fig. 2B).
Regarding claim 4, modified Hamazaki in view of Kurata teaches the inorganic material in the composite material layer accounts for 35% or more and 80% weight or less, or 40-70% of the weight of the composite material layer (P47). 
Regarding claim 5, modified Hamazaki in view of Kurata teaches the composite material layer 12 thickness is 1 µm or more and 5 µm or less, or between 1 and 4 µm (P41). 
Regarding claim 6, modified Hamazaki in view of Kurata teaches the inorganic material includes at least any one of aluminum oxide or silicon oxide (P38). 
claim 7, modified Hamazaki in view of Kurata teaches the organic material contained in the composite material layer includes at least one of an acrylic resin, an epoxy resin (P32. 36). 
Regarding claim 8, modified Hamazaki in view of Kurata teaches the an adhesive layer 13 formed on the composite material layer 12 (Fig. 1), 
wherein the organic material in the composite material layer and the adhesive layer are composed of the same type of resin (P30. 32. 36. 54. 56). 
Regarding claim 9, modified Hamazaki in view of Kurata teaches the same type of resin includes at least one of an acrylic resin and an epoxy resin (P30. 32. 36. 54. 56). 
Regarding claim 10, modified Hamazaki in view of Kurata teaches examples of the organic layer and composite layer. Kurata teaches, the organic layer as a polyimide film with a thickness of 25 µm (P112) where the composite layer has at least 20 weight% inorganic material (P111. 113. 119. 122) with a thickness of 2 µm (P112). As presented in the instant disclosure, when the same composition and structure, of an organic layer as a polyimide film with a thickness of 25 µm, and the composite layer with a thickness between 1 and 5 µm with an inorganic weight between 25-70%, the weight of the organic material is less than 20% with respect to the total weight of the organic material layer and the composite material layer (examples 1-4; Table 1). Therefore, Hamazaki in view of Kurata would have the weight of the organic material less than 20% with respect to the total weight of the organic material layer and the composite material layer, given that the composition and structure of Kurata and the instant disclosure are the same.
 Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding claim 11, Hamazaki in view of Kurata teaches the organic material contained in the organic material layer 11 includes at least one of polyethylene terephthalate (PET) or polybutylene terephthalate (PBT) (P25). 
Response to Arguments
Applicant’s arguments are directed to the amended claims, which are addressed above, in full, in the new rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Amanda Rosenbaum/Examiner, Art Unit 1729                                                                                                                                                                                                        
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729